DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 1, 3, 6, 8, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 6, 9, 13 and 18 of U.S. Patent No. 11061505. 

Claim 1 of the present application is met by claims 1 and 4 of the patent. Claim 1 of the present application is broader than claims 1 and 4 of the patent. It would have been obvious that Claim 1 of the present application corresponds to and is patently indistinct from claims 1 and 4 of the patent.

Claim 3 of the present application is met by claim 2 of the patent.
Claim 6 of the present application is met by claim 4 of the patent.
Claim 8 of the present application is met by claim 6 of the patent.
Claim 10 of the present application is met by claim 9 of the patent.
Claim 11 of the present application is met by claim 6 of the patent.
Claim 12 of the present application is met by claim 13 of the patent.
Claim 13 of the present application is met by claim 18 of the patent.

Allowable Subject Matter
4.	Claim 2, 4, 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art does not teach routing line electrically connecting the touch sensor and the touch pad, wherein the routing line is disposed on the encapsulation unit.
Regarding claim 4, the prior art does not teach wherein a total thickness of the at least one inorganic insulation layer disposed between the upper surface of the second dam and a lower surface of the routing line is less than a total thickness of the at least one inorganic insulation layer disposed between an upper surface of a conductive layer disposed below the second dam and the lower surface of the routing line.
Regarding claim 5, the prior art does not teach wherein a total number of the at least one inorganic insulation layer disposed between the upper surface of the second dam and a lower surface of the routing line is less than a total number of the at least one inorganic insulation layer disposed between an upper surface of a conductive layer disposed below the second dam and the lower surface of the routing line.

Regarding claim 9, the prior art does not teach the conductive layer is electrically connected to a cathode of the light-emitting element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	February 2, 2022